Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20180226410 to Chang et al. (Chang).
Regarding Claim 1, Chang teaches a memory device, comprising: 
a substrate 100 having a plurality of active areas (between DTI 110); 
a plurality of contacts (160a-241) respectively disposed on ends of the active areas; and 
a plurality of air gaps 213a respectively surrounding sidewalls of the contacts.

Regarding Claim 2, Chang teaches the memory device of claim 1, wherein each of the contacts comprises: 
a first conductive structure 160a; 
a second conductive structure disposed on the first conductive structure 163, wherein a material of the second conductive structure is different from a material of the first conductive structure (Poly vs. Ti, [0024]).

Regarding Claim 3, Chang teaches the memory device of claim 2, wherein the first conductive structure comprises a lower portion and an upper portion, and one of the air gaps surround the upper portion of the first conductive structure, such that a cross-sectional profile of the first conductive structure presents an inverted T-shape (see Fig. 9).

Regarding Claim 4, Chang teaches the memory device of claim 3, wherein a bottom width of the lower portion is greater than a bottom width of the upper portion (see Fig. 9).

Regarding Claim 5, Chang teaches the memory device of claim 2, wherein one of the air gaps completely surround the upper portion of the first conductive structure (spacer layer 213 from which air gap 213a is derived surrounds the contact, [0026]).

Regarding Claim 6, Chang teaches the memory device of claim 1, further comprising: 
a plurality of bit line structures respectively disposed between the contacts at the ends of the active areas and extended along a first direction; and 
a plurality of word lines respectively disposed between two adjacent contacts in the first direction and extended along a second direction, wherein the second direction is different from the first direction (device of Chang described as DRAM, all modern DRAM are so arranged).

Regarding Claim 7, Chang teaches the memory device of claim 6, wherein the plurality of word lines are embedded word lines disposed in the substrate [0023].

Regarding Claim 8, Chang teaches the memory device of claim 6, wherein one of the air gaps is extended between sidewalls of two adjacent bit line structures in the second direction (see Fig. 9).
Regarding Claim 9, Chang teaches the memory device of claim 1, further comprising: 
a plurality of isolation structures 110 respectively disposed between two adjacent active areas in the first direction to electrically isolate the contacts on the two adjacent active areas in the first direction.

Regarding Claim 10, Chang teaches the memory device of claim 9, wherein the plurality of isolation structures are in contact with the plurality of air gaps respectively (see Fig. 9, 101 and 213a contact at a corner).

Regarding Claim 11, Chang teaches the memory device of claim 9, wherein one of the plurality of isolation structures comprises a first portion 110 embedded in the substrate and a second portion 212 disposed on the first portion.

Regarding Claim 12, Chang teaches the memory device of claim 11, wherein a bottom surface area of the second portion is less than or equal to a top surface area of the first portion (see Fig. 9).

Regarding Claim 14, Chang teaches the memory device of claim 1, wherein the plurality of contacts are capacitor contacts (bit line connects to capacitors in DRAM, not shown in these drawings, [0021]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art does not show one of the plurality of air gaps surrounds three sidewalls of a corresponding contact, and the other sidewall of the corresponding contact are covered by the second portion of the isolation structure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EVREN SEVEN/Primary Examiner, Art Unit 2812